Order entered November 19, 2015




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-15-00779-CV

                                   CAS, LTD, Appellant

                                             V.

     TM AVIATION PARTNERS, LP, TM AVIATION ENTERPRISES, LLC, AND
                    TIMOTHY THOMPSON, Appellees

                     On Appeal from the County Court at Law No. 4
                                 Collin County, Texas
                         Trial Court Cause No. 004-01101-2014

                                         ORDER
       We GRANT appellant’s November 17, 2015 motion to extend time to file brief and

ORDER the brief be filed no later than December 3, 2015.


                                                   /s/     CRAIG STODDART
                                                           JUSTICE